UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: October 31 Date of reporting period: July 31, 2006 Item 1. Schedule of Investments Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount Certificates of Deposit (1.3%) Yield (b) Date Value Banking  Domestic $14,400,000 BNP Paribas Chicago 4.790% 12/27/2006 $14,400,000 5,640,000 Depfa Bank plc NY 4.515 10/17/2006 5,640,000 17,310,000 Dexia Bank NY 4.525 11/17/2006 17,289,885 14,730,000 Royal Bank of Canada NY 4.750 12/4/2006 14,730,000 Total Certificates of Deposit Principal Maturity Amount Commercial Paper (63.2%) Yield (b) Date Value Banking  Domestic (4.2%) $15,360,000 Blue Spice, LLC 5.300% 8/1/2006 $15,360,000 3,960,000 Rabobank USA Finance Corporation 5.320 8/1/2006 3,960,000 6,118,000 River Fuel Trust No. 1 5.400 10/24/2006 6,040,913 30,000,000 Svenska Handelsbanke, Inc. 5.300 8/7/2006 29,973,500 21,950,000 UBS Finance Corporation 5.260 8/3/2006 21,943,586 11,900,000 UBS Finance Corporation 5.300 8/8/2006 11,887,736 30,000,000 Wells Fargo Bank NA 5.300 8/7/2006 30,000,000 30,000,000 Wells Fargo Bank NA 5.300 8/8/2006 30,000,000 15,000,000 Wells Fargo Financial, Inc. 5.260 8/7/2006 14,986,850 Total Banking-Domestic Banking-Foreign (1.3%) 25,000,000 Depfa Bank plc 5.270 8/7/2006 24,978,042 2,300,000 DnB NORBank ASA 5.260 8/2/2006 2,299,664 22,585,000 DnB NORBank ASA 5.270 8/7/2006 22,565,163 Total Banking-Foreign Brokerage (3.0%) 50,000,000 Citigroup Funding, Inc. 5.280 8/1/2006 50,000,000 30,000,000 Citigroup Funding, Inc. 5.255 8/7/2006 29,973,725 30,000,000 Citigroup Funding, Inc. 5.255 8/8/2006 29,969,346 5,175,000 Goldman Sachs Group, Inc. 7.200 11/1/2006 5,204,170 Total Brokerage Capital Goods (0.9%) 34,000,000 General Electric Capital Corporation 5.280 8/1/2006 34,000,000 Total Capital Goods Consumer Cyclical (4.6%) 13,003,000 Golden Funding Corporation 5.200 8/2/2006 13,001,122 26,190,000 Golden Funding Corporation 5.290 8/7/2006 26,166,909 24,143,000 Golden Funding Corporation 5.300 8/8/2006 24,118,119 25,000,000 Golden Funding Corporation 5.320 8/9/2006 24,970,444 5,000,000 Toyota Financial Services de Puerto Rico, Inc. 5.110 3/30/2007 5,000,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount Commercial Paper (63.2%) Yield (b) Date Value Consumer Cyclical  continued $30,000,000 Toyota Motor Credit Corporation 5.260% 8/1/2006 $30,000,000 25,000,000 Toyota Motor Credit Corporation 5.260 8/3/2006 24,992,694 30,000,000 Toyota Motor Credit Corporation 5.250 8/8/2006 29,969,375 Total Consumer Cyclical Consumer Non-Cyclical (0.8%) 30,000,000 Novartis Finance Corporation 5.250 8/7/2006 29,973,750 Total Consumer Non-Cyclical Education (1.3%) 5,000,000 Duke University 5.110 8/3/2006 4,998,580 25,000,000 Northwestern University 5.160 9/5/2006 24,874,583 600,000 Yale University 5.160 8/1/2006 600,000 22,450,000 Yale University 5.510 12/6/2006 22,013,608 Total Education Energy (2.2%) 86,840,000 Total Capital SA 5.300 8/1/2006 86,840,000 Total Energy Finance (38.4%) 25,000,000 Amsterdam Funding Corporation 5.340 8/16/2006 24,944,375 25,000,000 Aspen Funding Corporation 5.290 8/9/2006 24,970,611 25,000,000 Barton Capital Corporation 5.230 8/3/2006 24,992,736 29,248,000 Barton Capital Corporation 5.280 8/7/2006 29,222,295 5,565,000 Barton Capital Corporation 5.280 8/8/2006 5,559,287 19,233,000 Barton Capital Corporation 5.300 8/11/2006 19,204,685 19,540,000 Bryant Park Funding, LLC 5.280 8/7/2006 19,522,805 30,000,000 Bryant Park Funding, LLC 5.300 8/10/2006 29,960,250 20,079,000 Chariot Funding, LLC 5.375 8/23/2006 20,013,046 10,792,000 Chariot Funding, LLC 5.375 8/24/2006 10,754,940 30,000,000 Chariot Funding, LLC 5.360 8/30/2006 29,870,467 5,000,000 Cintas Corporation 5.290 8/4/2006 4,997,796 12,000,000 Cintas Corporation 5.330 8/7/2006 11,989,460 13,000,000 Cintas Corporation 5.290 8/8/2006 12,986,628 22,500,000 Cintas Corporation 5.330 8/14/2006 22,456,694 20,000,000 Corporate Asset Finance Company, LLC 5.310 8/2/2006 19,997,050 10,000,000 Corporate Asset Finance Company, LLC 5.350 8/24/2006 9,965,819 30,000,000 Corporate Receivables Corporation Funding, LLC 5.340 8/16/2006 29,933,250 15,000,000 Fountain Square Commercial Funding Corporation 5.300 8/1/2006 15,000,000 25,000,000 Fountain Square Commercial Funding Corporation 5.280 8/8/2006 24,974,333 10,774,000 General Electric Capital Corporation 4.630 10/24/2006 10,657,605 35,000,000 Grampian Funding, LLC 5.300 8/1/2006 35,000,000 30,000,000 Grampian Funding, LLC 5.310 8/11/2006 29,955,750 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount Commercial Paper (63.2%) Yield (b) Date Value Finance  continued $20,000,000 Greyhawk Funding, LLC 5.280% 8/8/2006 $19,979,467 22,000,000 Greyhawk Funding, LLC 5.370 8/22/2006 21,931,085 30,000,000 Greyhawk Funding, LLC 5.370 8/23/2006 29,901,550 25,000,000 Kitty Hawk Funding Corporation 5.290 8/2/2006 24,996,326 20,000,000 Kitty Hawk Funding Corporation 5.280 8/7/2006 19,982,400 25,000,000 Liberty Harbour, Inc. 5.330 8/9/2006 24,970,389 17,000,000 Nieuw Amsterdam Receivables Corporation 5.310 8/2/2006 16,997,492 8,300,000 Nieuw Amsterdam Receivables Corporation 5.290 8/8/2006 8,291,479 35,877,000 Nieuw Amsterdam Receivables Corporation 5.330 8/9/2006 35,834,546 30,000,000 Nieuw Amsterdam Receivables Corporation 5.340 8/11/2006 29,955,500 25,000,000 Nieuw Amsterdam Receivables Corporation 5.360 8/21/2006 24,925,556 40,622,000 Old Line Funding Corporation, LLC 5.280 8/2/2006 40,616,082 35,000,000 Paradigm Funding, LLC 5.310 8/1/2006 35,000,000 18,400,000 Paradigm Funding, LLC 5.280 8/4/2006 18,391,904 29,000,000 Paradigm Funding, LLC 5.360 8/18/2006 28,926,598 30,000,000 Park Avenue Receivables Corporation 5.280 8/4/2006 29,986,800 30,000,000 Park Avenue Receivables Corporation 5.380 8/29/2006 29,874,467 60,000,000 Preferred Receivables Funding Corporation, 5.280 8/7/2006 59,947,250 30,000,000 Ranger Funding Company, LLC 5.300 8/2/2006 29,995,583 25,000,000 Ranger Funding Company, LLC 5.280 8/7/2006 24,978,000 30,000,000 Sheffield Receivables Corporation 5.300 8/1/2006 30,000,000 39,070,000 Sheffield Receivables Corporation 5.300 8/7/2006 39,035,532 43,000,000 Sheffield Receivables Corporation 5.290 8/9/2006 42,949,518 30,000,000 Sheffield Receivables Corporation 5.330 8/14/2006 29,942,258 30,000,000 Solitaire Funding, LLC 5.290 8/8/2006 29,969,142 6,700,000 Solitaire Funding, LLC 5.340 8/17/2006 6,684,099 10,000,000 Thames Asset Global Securitization, Inc. 5.360 8/18/2006 9,974,689 16,976,000 Thames Asset Global Securitization, Inc. 5.380 8/21/2006 16,925,261 15,047,000 Three Pillars, Inc. 5.270 8/1/2006 15,047,000 29,056,000 Three Pillars, Inc. 5.280 8/4/2006 29,043,215 10,294,000 Three Pillars, Inc. 5.380 9/1/2006 10,246,310 15,042,000 Thunder Bay Funding, Inc. 5.260 8/2/2006 15,039,802 21,500,000 Thunder Bay Funding, Inc. 5.270 8/7/2006 21,481,116 25,000,000 Thunder Bay Funding, Inc. 5.280 8/9/2006 24,970,667 30,000,000 Tulip Funding Corporation 5.370 8/25/2006 29,892,600 25,000,000 U.S. Central Credit Union 5.260 8/1/2006 25,000,000 25,000,000 U.S. Central Credit Union 5.260 8/7/2006 24,978,083 55,000,000 Yorktown Capital, LLC 5.290 8/3/2006 54,983,864 16,000,000 Yorktown Capital, LLC 5.360 8/21/2006 15,952,356 Total Finance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount Commercial Paper (63.2%) Yield (b) Date Value I nsurance (4.6%) $50,000,000 AIG Funding, Inc. 5.280% 8/1/2006 $50,000,000 30,000,000 Curzon Funding, LLC 5.280 8/2/2006 29,995,600 8,000,000 Curzon Funding, LLC 5.300 8/3/2006 7,997,644 16,839,000 Curzon Funding, LLC 5.355 8/18/2006 16,796,418 13,970,000 Swiss Reinsurance Company 4.635 10/20/2006 13,826,109 30,000,000 Swiss Reinsurance Financial Products 5.260 8/1/2006 30,000,000 30,000,000 Swiss Reinsurance Financial Products 5.260 8/8/2006 29,969,317 Total Insurance U.S. Municipal (1.9%) 39,302,000 Alaska Housing Finance Corporation 5.160 8/2/2006 39,296,367 35,696,000 Alaska Housing Finance Corporation 5.250 9/6/2006 35,508,596 Total U.S. Municipal Total Commercial Paper Shares or Principal Maturity Amount Other (6.1%) Yield (b) Date Value Time Deposits (6.1%) $70,000,000 Royal Bank of Canada 5.330% 8/1/2006 $70,000,000 100,000,000 Svenska Handlesbanke, Inc. 5.300 8/1/2006 99,999,999 67,410,000 BNP Paribas Paris Euro Time Deposit 5.300 8/1/2006 67,410,000 Total Time Deposits Mutual Funds (c) $555,000 Barclays Prime Money Market Fund 4.790 N/A $555,000 65,000 Morgan Stanley Institutional Liquidity Fund (d) 4.760 N/A 65,000 933,663 Reserve Primary Fund 4.740 N/A 933,663 Total Mutual Funds Total Other Principal Maturity Amount Public Corporate (0.2%) Yield (b) Date Value $5,000,000 Citigroup, Inc. 5.500% 8/9/2006 $5,000,586 3,735,000 MBNA Corporation 6.250 1/17/2007 3,759,779 Total Public Corporate Principal Maturity Amount Repurchase Agreements (2.6%) Yield (b) Date Value $100,000,000 Barclays Bank plc Repurchase Agreement 5.280% 8/1/2006 $100,000,000 Total Repurchase Agreements The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount U.S. Government (0.3%) Yield (b) Date Value $5,370,000 Federal Home Loan Mortgage Corporation 4.875% 2/26/2007 $5,370,000 5,800,000 Federal National Mortgage Association 4.050 8/14/2006 5,800,000 Total U.S. Government Principal Maturity Amount Variable Rate Notes (25.5%) (e) Yield (b) Date Value Banking Domestic (9.3%) $30,000,000 Bank of America Corporation 5.310% 8/10/2006 $30,000,000 25,000,000 Bank of America Corporation 5.315 8/15/2006 25,000,000 25,000,000 Bank of New York Company, Inc. 5.335 8/10/2006 24,999,968 17,000,000 Barclays Bank plc NY 5.340 8/30/2006 16,996,600 10,000,000 Dexia Credit Local NY 5.274 8/7/2006 9,999,211 30,000,000 Dexia Credit Local NY 5.286 9/3/2006 29,999,191 50,000,000 Fifth Third Bancorp 5.380 8/23/2006 50,000,000 37,920,000 HSBC USA, Inc. 5.349 8/15/2006 37,920,000 34,000,000 Royal Bank of Canada NY 5.316 9/1/2006 34,000,000 25,000,000 Royal Bank of Scotland NY 5.335 8/22/2006 24,999,187 25,000,000 Societe Generale/New York 5.320 11/27/2006 25,000,000 18,670,000 US Bank NA 5.333 8/29/2006 18,669,384 35,000,000 US Bank NA 5.279 9/5/2006 34,998,180 Total Banking  Domestic Banking-Foreign (3.0%) 21,960,000 Bank of Ireland 5.348 8/21/2006 21,960,000 25,000,000 BNP Paribas SA 5.364 8/28/2006 25,000,000 25,000,000 DNB NOR ASA 5.375 8/25/2006 25,000,000 20,000,000 Royal Bank of Scotland plc 5.379 8/21/2006 20,000,000 25,000,000 Societe Generale 5.316 9/5/2006 25,000,000 Total Banking-Foreign Brokerage (4.1%) 25,000,000 Goldman Sachs Group, Inc. 5.386 8/1/2006 25,000,000 15,000,000 Merrill Lynch & Company, Inc. 5.300 8/1/2006 15,000,000 25,000,000 Merrill Lynch & Company, Inc. 5.443 8/1/2006 25,015,505 20,000,000 Merrill Lynch & Company, Inc. 5.599 8/11/2006 20,028,026 25,000,000 Merrill Lynch & Company, Inc. 5.409 8/15/2006 25,014,574 25,000,000 Morgan Stanley 5.300 8/1/2006 25,000,000 25,000,000 Morgan Stanley 5.310 8/1/2006 25,000,000 Total Brokerage The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 31, 2006 (unaudited) (a) Principal Maturity Amount Variable Rate Notes (25.5%) (e) Yield (b) Date Value Consumer Cyclical (3.2%) $25,000,000 American Honda Finance Corporation 5.260% 9/12/2006 $25,000,000 25,000,000 Toyota Motor Credit Corporation 5.339 8/21/2006 25,001,388 30,000,000 Toyota Motor Credit Corporation 5.276 9/3/2006 29,998,594 20,000,000 Toyota Motor Credit Corporation 5.570 8/1/2006 20,010,669 25,000,000 Toyota Motor Credit Corporation 5.285 8/10/2006 24,999,991 Total Consumer Cyclical Finance (2.3%) 40,000,000 General Electric Capital Corporation 5.470 8/9/2006 40,034,259 25,000,000 General Electric Capital Corporation 5.360 8/24/2006 25,000,000 4,000,000 General Electric Capital Corporation 5.413 8/1/2006 4,000,535 20,000,000 Union Hamilton Special Funding, LLC 5.424 9/21/2006 20,000,000 Total Finance Insurance (1.3%) 25,000,000 MBIA Global Funding, LLC 5.317 8/14/2006 25,000,000 25,000,000 MBIA Global Funding, LLC 5.340 8/25/2006 24,999,004 Total Insurance U.S. Municipal (2.3%) 11,175,000 BRCH Corporation 5.380 8/2/2006 11,175,000 15,000,000 Michigan State Housing Development Authority Revenue Bonds (Series D) 5.380 8/3/2006 15,000,000 19,200,000 Texas State Adjustable Taxable Veterans Housing Series PG Class B Revenue Bonds 5.310 8/2/2006 19,200,000 45,000,000 Texas State Public Finance Authority Revenue Bonds 5.310 8/3/2006 45,000,000 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) 99.2% Other Assets and Liabilities, Net 0.8% Total Net Assets 100.0% (a) The categories of investments are shown as a percentage of total net assets. (b) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (c) The market value of the denoted categories of investments represents less than 0.1% of the total net assets of the Thrivent Financial Securities Lending Trust. (d) Non-income producing security. (e) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (f) The cost for federal income tax purposes is $3,863,552,976. The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Item 2. Controls and Procedures (a)(i) Registrant's President and Treasurer have concluded that registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) There has been no change in registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrant's internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2006 THRIVENT FINANCIAL SECURITIES LENDING TRUST By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: September 26, 2006 By: /s/ Pamela J. Moret Pamela J. Moret President Date: September 26, 2006 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
